Title: From George Washington to Benjamin Lincoln, 11 December 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir
                            Head Quarters Newburgh Decr 11th 1782
                        
                        I have had the honor to receive your two Letters of the 2nd & 4th inst.—In what manner the new mode
                            proposed respecting the Officers subsistence will be considered by them, I am not yet competent to determine—Tho I am
                            sensible that almost every innovation is in danger of being viewed in a disadvantageous point of light in the present
                            state & temper of the Army, yet for my own part, I see no inconveniencies that can result from the Plan in
                            contemplation.
                        The Commissioners being now assembled at Trenton to determine the dispute between the States of Pennsylvania
                            & Connect. respecting the Wyoming affair, I hope the necessity of keeping a Garrison of Continental Troops at that
                            place will soon be removed, otherwise the Detachment from the Jersey Line now there must be relieved from some other
                            Troops, as their situation has become extremely disagreeable & distressing; I shall be much obliged to you
                            therefore, for the earliest advice you can give of any circumstances that may happen, which will be a sufficient ground
                            to me for the government of my conduct in this matter. I have the honor to be &c.

                        
                            P.S. I request you will be pleased to forward the Letter which accompanies this to Brig. Genl Irwin, by
                                the first safe conveyance—The bearer will deliver at the War Office the Muster Rolls for the Month of Octr last.
                        

                    